DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered. 


Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 08/15/2022.
Claims 1-6, 8, 11-16, 18 and 20 are pending.
Claims 7, 9, 10, 17 and 19 have been cancelled.

Response to Arguments
Applicant’s arguments filed on 08/15/2022 with respect to claims 1-6, 8, 11-16, 18 and 20 have been considered but they are not persuasive.
Applicant’s presented argument that 
a) Kim does not teach or suggest the above features as claimed. Kim at best shows that the UE receives one bitmap in DCI of a (E)PDCCH, which is UE specific and is not group common as claimed.
b) Kim, however, does not teach or suggest that the UE receives another indication (after the bitmap) from the TRP and, based on the another indication, the UE cancels measurements of the CSI-RSs as configured., as required in claim 1. (REMARKS, Page 9 of 10). 
c) As shown, Jo does not teach or suggest that the UE cancels measurements of the CSI-RSs in resources that remain as initially configured (not changed). (REMARKS, Page 7 of 10). 

The Examiner respectfully disagrees.
The Examiner presents that Kim discloses 
[0185] CSI-RS is configured to be transmitted at a prescribed period corresponding to a plurality of subframes (the periodic transmission of a first reference signal CSI-RS in a first slot). Accordingly, CSI-RS configurations vary not only with the locations of REs occupied by CSI-RSs in an RB pair according to Table 6 or Table 7 but also with subframes (slots) in which CSI-RSs are configured. See also [0189-0190], Table 6, Equation 3 (showing CSI-RS periodicity configuration). That is Kim at least teaches the UE receives (a) a configuration of periodic CSI-RS.
[0232] In the LTE/LTE-A system, the CSI-RS is periodically transmitted after configuration. However, in view of the properties of the unlicensed band which is supported in the LTE-U system, since the TP may reserve and transmit data only if the channel is idle, it may be difficult to periodically transmit the CSI-RS. For example, in the LTE-U system, only TPs, which configure the TxOP duration by determining that the corresponding channel is idle, may transmit the CSI-RS. That is, each UE should know when the TxOP duration starts and/or ends. Also, each UE should know TPs which actually transmit DL data within the configured TxOP duration, whereby measurement for the corresponding CSI-RS may be performed exactly.
[0243] For example, the serving TP may indicate TPs which are performing DL transmission in the form of bitmap. …If there is a CoMP set that includes 3 TPs, a UE, which has received a value ‘110’ in a field (for example, TxOP configuration) designated to notify that random TPs are performing transmission, may construe that the first TP and the second TP within the CoMP set are performing transmission for TxOP.
[0244] At this time, a TP mapped into each bit of a bitmap included in the TxOP configuration information may be configured previously by higher layer signaling. The corresponding DCI may be transmitted to all UEs (or UE group) within SCell coverage through a common search space (CSS). (Emphasis added)
(That in here, Kim is disclosing for certain previously configured TxOP for DL transmission which TPs are actually transmitting using a DCI common to group of UEs, construed as a GC-PDCCH being functionally equivalent as described.)
Therefore Kim teaches a GC-PDCCH as required according to argument “a”. 

Further, Kim discloses [0250] If only the TP1 and the TP2 are actually performing transmission within the TxOP duration configured as shown in FIG. 15(a) and the TPs notify the UE that the TxOP duration has started, the UE may perform channel measurement for all CSI-RS resources which are allocated. At this time, since the TP3 actually does not transmit NZP CSI-RS at a CSI-RS resource corresponding to CSI-RS 3, the TP3 may acquire wrong channel information from the corresponding CSI-RS resource. Therefore, the TP should notify the UE that the TxOP duration has started and also notify the UE of a TP which actually joins transmission within the TxOP duration. (Emphasis added)
[0254] if the TxOP configuration information included in DCI is configured by bitmap, the UE may be configured to perform channel measurement only when the field corresponding to a corresponding bit of the bitmap per CSI-RS ID is ‘1’. That is, CSI-RS 1 may be configured to become a target for channel measurement only if the first bit value of the bitmap of the TxOP configuration information is ‘1’. [0255] At this time, the method for mapping configuration may.....previously be prescribed that CSI-RS 1 is associated with the first bit of the bitmap of the TxOP configuration information within the corresponding DCI, CSI-RS 2 is associated with the second bit, and the CSI-RS 3 is associated with the third bit, without change of the legacy CSI-RS configuration information. (Emphasis added)
[0302] Referring to FIG. 16, the eNB (that is, TP) may transmit CSI process configuration information, CSI-RS configuration information and/or CSI-IM configuration information to the UE through a higher layer signal (non-physical layer signalling). Also, the eNB may further transmit information on the number M of subframes, which configure the TxOP duration, and usage of the corresponding TxOP duration through a higher layer signal (S1610).
[0304] If the TxOP duration is configured as shown in FIG. 15(a), the eNB may transmit DCI, which includes TxOP configuration information, to the UE at the first subframe of the TxOP duration. (S1620).
[0305] Therefore, the UE may identify validity or invalidity of a CSI-RS resource and/or a CSI-IM resource, which is transmitted from the TPs within the TxOP duration, on the basis of the information received in step S1610 and the information received in step S1620, and may measure channel information on the basis of the valid CSI-RS and/or CSI-IM. 

Based on [0243, 0244, 0250, 0254-0255, 0302, 0304 and 0305], it is construed that the bitmap for CSI-RS mapping in [0255] is using the bitmap for TxOP mapping of [0244], and is carried by DCI common to group of UEs or GC-PDCCH, and the DCI of Fig. 16 S1620 is the same DCI which is later than the S1610 providing the periodic CSI-RS configuration, which teaches the  argument “b” that the UE receives another indication (after the bitmap) from the TRP and, based on the another indication, the UE cancels measurements of the CSI-RSs as configured., as required in claim 1.

Jo discloses (Fig. 8, [0225]) A UE receives higher-layer signaling information from a base station (BS) (805). … The higher-layer signaling information may include at least one of a UE-dedicated RRC-signaled CSI-RS resource configuration, … CSI measurement configuration…a CSI-RS resource configuration has been configured for the UE by higher-layer signaling. The CSI-RS resource configuration may specify resources for a periodic CSI-RS. (Emphasis added)
[0226] The UE receives SFI through a GC-PDCCH (810). From the perspective of the BS, it may be understood that the SFI is transmitted to a UE group including the UE illustrated in FIG. 8 through the GC-PDCCH.
[0227] The UE may receive a CSI-RS in a CSI-RS resource (815) or deactivate CSI-RS reception in the CSI-RS resource, according to the SFI received through the GC-PDCCH. If the SFI of the GC-PDCCH configures any one of the U resource and the third resource to the CSI-RS resource, the UE may deactivate the reception of the CSI-RS scheduled in the CSI-RS resource. Deactivation of the CSI-RS reception may refer to cancelation of the CSI-RS reception, that is, non-reception of the CSI-RS in the CSI-RS resource at the UE. (Emphasis added)
Therefore, Jo also teaches that cancelling previously configured CSI-RS measurement because CSI-RS resources are not available as required by claim 1 and indicated by argument “c”.  
 
Accordingly claim 1 and similarly claims 11 and 20 are rejected.
Dependent claims 2-6, 8, 12-16 and 18, being dependent on claims 1 and 11,  also rejected for the same reason as above.

NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6, 8, 11-16, 18 and 20 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Kim et al. (US 20180227106 A1, of record, hereinafter ‘KIM’), or in the alternative under 35 U.S.C. 103 as being unpatentable over KIM in view of Jo et al. (US 20190245648 A1 , hereinafter ‘JO’).
Regarding claim 1, KIM teaches a method of wireless communication of a user equipment (UE) (Fig. 16, UE communicating with eNB, [0300] a method for measuring and reporting CSI for TPs included in a TxOP duration (of a UE), (Fig. 17 UE Processor 1720, [0330]) Each of the UE and the eNB may further include a processor 1720 or 1730 for implementing the afore-described embodiments of the present disclosure and a memory 1780 or 1790 for temporarily or permanently storing operations of the processor 1720 or 1730), comprising:
receiving, through a non-physical layer signaling, a configuration indicating to the UE to receive periodic or semi-persistent transmissions of a first reference signal, in a set of resources, in orthogonal frequency-division multiplexing (OFDM) symbols in a first slot, configured according to a resource configuration (Fig. 11, [0181] FIG. 11 illustrates channel state information reference signal (CSI-RS) configurations allocated according to the number of antenna ports (associated with respective OFDM symbols in Fig. 11), which may be used in embodiments of the present disclosure (CSI-RS transmission in a set of resources in orthogonal frequency-division multiplexing (OFDM) symbols in a first slot as shown in Fig. 11). [0185] CSI-RS is configured to be transmitted at a prescribed period corresponding to a plurality of subframes (the periodic transmission of a first reference signal CSI-RS in a first slot). Accordingly, CSI-RS configurations vary not only with the locations of REs occupied by CSI-RSs in an RB pair according to Table 6 or Table 7 but also with subframes (slots) in which CSI-RSs are configured. See also [0189-0190], Table 6, Equation 3 (showing CSI-RS periodicity configuration). That is Kim at least teaches the UE receives (a) a configuration of periodic CSI-RS.
 (Fig. 16, S1610 Higher Layer Signal, [0302]) the eNB (that is, TP) may transmit CSI process configuration information, CSI-RS configuration information and/or CSI-IM configuration information to the UE through a higher layer signal. Also, the eNB may further transmit information on the number M of subframes, which configure the TxOP duration, and usage of the corresponding TxOP duration through a higher layer signal (S1610));
attempting to detect a physical layer signaling in the first slot or in a second slot prior to the first slot ([0243] the serving TP may indicate TPs which are performing DL transmission in the form of bitmap. If there is a CoMP set that includes 3 TPs, a UE, which has received a value ‘110’ in a field (for example, TxOP configuration) designated to notify that random TPs are performing transmission, may construe that the first TP and the second TP within the CoMP set are performing transmission for TxOP. (Fig. 16, S1620 DCI, [0304]) If the TxOP duration is configured as shown in FIG. 15(a), the eNB may transmit DCI, which includes TxOP configuration information, to the UE at the first subframe of the TxOP duration. If the TxOP duration is configured as shown in FIG. 15(b) or 15(c), the eNB (that is, serving TP) may transmit DCI, which includes TxOP configuration information on TPs varied per subframe at which the TPs which belong to the TxOP duration are varied, to the UE at the first subframe of the TxOP duration. At this time, the TxOP configuration information may be understood with reference to the description in the clause 3.3 (S1620)), wherein the physical layer signaling is a group-common physical downlink control channel (GC-PDCCH) ([0232] In the LTE/LTE-A system, the CSI-RS is periodically transmitted after configuration. However, in view of the properties of the unlicensed band which is supported in the LTE-U system, since the TP may reserve and transmit data only if the channel is idle, it may be difficult to periodically transmit the CSI-RS. For example, in the LTE-U system, only TPs, which configure the TxOP duration by determining that the corresponding channel is idle, may transmit the CSI-RS. That is, each UE should know when the TxOP duration starts and/or ends. Also, each UE should know TPs which actually transmit DL data within the configured TxOP duration, whereby measurement for the corresponding CSI-RS may be performed exactly.
[0243] For example, the serving TP may indicate TPs which are performing DL transmission in the form of bitmap. …If there is a CoMP set that includes 3 TPs, a UE, which has received a value ‘110’ in a field (for example, TxOP configuration) designated to notify that random TPs are performing transmission, may construe that the first TP and the second TP within the CoMP set are performing transmission for TxOP.
[0244] At this time, a TP mapped into each bit of a bitmap included in the TxOP configuration information may be configured previously by higher layer signaling. The corresponding DCI may be transmitted to all UEs (or UE group) within SCell coverage through a common search space (CSS). (Emphasis added)
(That in here, Kim is disclosing for certain previously configured TxOP for DL transmission which TPs are actually transmitting using a DCI common to group of UEs, construed as a GC-PDCCH being functionally equivalent as described)); and 
canceling conducting measurements of the first reference signal at the set of resources, when the physical layer signaling is detected by the UE and includes a first indication indicating that one or more subbands of the set of resources is not available for reception ([0250] If only the TP1 and the TP2 are actually performing transmission within the TxOP duration configured as shown in FIG. 15(a) and the TPs notify the UE that the TxOP duration has started, the UE may perform channel measurement for all CSI-RS resources which are allocated. At this time, since the TP3 actually does not transmit NZP CSI-RS at a CSI-RS resource corresponding to CSI-RS 3, the TP3 may acquire wrong channel information from the corresponding CSI-RS resource. Therefore, the TP should notify the UE that the TxOP duration has started and also notify the UE of a TP which actually joins transmission within the TxOP duration. (Emphasis added)
[0254] if the TxOP configuration information included in DCI is configured by bitmap, the UE may be configured to perform channel measurement only when the field corresponding to a corresponding bit of the bitmap per CSI-RS ID is ‘1’. That is, CSI-RS 1 may be configured to become a target for channel measurement only if the first bit value of the bitmap of the TxOP configuration information is ‘1’. [0255] At this time, the method for mapping configuration may.....previously be prescribed that CSI-RS 1 is associated with the first bit of the bitmap of the TxOP configuration information within the corresponding DCI, CSI-RS 2 is associated with the second bit, and the CSI-RS 3 is associated with the third bit, without change of the legacy CSI-RS configuration information. (Emphasis added)
[0302] Referring to FIG. 16, the eNB (that is, TP) may transmit CSI process configuration information, CSI-RS configuration information and/or CSI-IM configuration information to the UE through a higher layer signal (non-physical layer signalling). Also, the eNB may further transmit information on the number M of subframes, which configure the TxOP duration, and usage of the corresponding TxOP duration through a higher layer signal (S1610).
[0304] If the TxOP duration is configured as shown in FIG. 15(a), the eNB may transmit DCI, which includes TxOP configuration information, to the UE at the first subframe of the TxOP duration. (S1620).
[0305] Therefore, the UE may identify validity or invalidity of a CSI-RS resource and/or a CSI-IM resource, which is transmitted from the TPs within the TxOP duration, on the basis of the information received in step S1610 and the information received in step S1620, and may measure channel information on the basis of the valid CSI-RS and/or CSI-IM. 
Based on [0243, 0244, 0250, 0254-0255, 0302, 0304 and 0305], it is construed that the bitmap for CSI-RS mapping in [0255] is using the bitmap for TxOP mapping of [0244], and is carried by DCI common to group of UEs or GC-PDCCH, and the DCI of Fig. 16 S1620 is the same DCI which is later than the S1610 providing the periodic CSI-RS configuration, which teaches that the UE receives another indication (after the bitmap) from the TRP and, based on the another indication, the UE cancels measurements of the CSI-RSs as configured).
However, assuming arguendo that the claim must be so narrowly construed such that KIM does not expressly disclose wherein the physical layer signaling is a group-common physical downlink control channel (GC-PDCCH), and canceling conducting measurements of the first reference signal at the set of resources, when the physical layer signaling is detected by the UE and includes a first indication indicating that one or more subbands of the set of resources is not available for reception, then alternatively,
in an analogous art, JO teaches wherein the physical layer signaling is a group-common physical downlink control channel (GC-PDCCH) (Fig. 8, [0225]) A UE receives higher-layer signaling information from a base station (BS) (805). … The higher-layer signaling information may include at least one of a UE-dedicated RRC-signaled CSI-RS resource configuration, … CSI measurement configuration…a CSI-RS resource configuration has been configured for the UE by higher-layer signaling. The CSI-RS resource configuration may specify resources for a periodic CSI-RS. (Emphasis added)
[0226] The UE receives SFI through a GC-PDCCH (810). From the perspective of the BS, it may be understood that the SFI is transmitted to a UE group including the UE illustrated in FIG. 8 through the GC-PDCCH); and 
canceling conducting measurements of the first reference signal at the set of resources, when the physical layer signaling is detected by the UE and includes a first indication indicating that one or more subbands of the set of resources is not available for reception (Fig. 8,  [0226] The UE receives SFI through a GC-PDCCH (810). From the perspective of the BS, it may be understood that the SFI is transmitted to a UE group including the UE illustrated in FIG. 8 through the GC-PDCCH.
[0227] The UE may receive a CSI-RS in a CSI-RS resource (815) or deactivate CSI-RS reception in the CSI-RS resource, according to the SFI received through the GC-PDCCH. If the SFI of the GC-PDCCH configures any one of the U resource and the third resource to the CSI-RS resource, the UE may deactivate the reception of the CSI-RS scheduled in the CSI-RS resource. Deactivation of the CSI-RS reception may refer to cancelation of the CSI-RS reception, that is, non-reception of the CSI-RS in the CSI-RS resource at the UE. (Emphasis added)
Therefore, Jo also teaches that cancelling previously configured CSI-RS measurement because CSI-RS resources are not available as required by claim 1).    
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of reference signal reception of JO to the reference signal measurement in unlicensed band of KIM in order to take the advantage of a method receiving a downlink signal more efficiently and more accurately by a User Equipment (UE) (JO: Para [0006]).

Regarding claim 2, KIM teaches canceling conducting measurements of the first reference signal, when the physical layer signaling is not detected by the UE ([0226] If the TxOP duration is configured even though only some TPs within the CoMP set can try downlink transmission, it is preferable that each UE should know TPs which are transmitting data for the currently configured TxOP duration and regard only CSI-RS (first reference signal) and CSI-IM associated with the corresponding TP(s) as valid measurement targets. (Fig. 15b, [0227]) at SF#N, the UE may be notified of only TP2 which joins downlink transmission, at SF#N+1, the UE may be notified of only TP1 and TP2 which join downlink transmission. (UE refrain from conducting measurements of the first reference signal till notified of downlink transmission including CSI-RS) [0314] the eNB may notify the UE of a TP, which performs DL transmission during the TxOP duration, through the TxOP configuration information included in DCI (the physical layer signaling). The TxOP configuration information may be expressed by bitmap mode or predetermined bits (the notification n is provided in the physical layer signaling)).  
However, assuming arguendo that the claim must be so narrowly construed such that KIM does not expressly disclose canceling conducting measurements of the first reference signal, when the physical layer signaling is not detected by the UE, then alternatively,
JO teaches canceling conducting measurements of the first reference signal, when the physical layer signaling is not detected by the UE ([0227] The UE may receive a CSI-RS in a CSI-RS resource (815) or deactivate CSI-RS reception in the CSI-RS resource, according to the SFI received through the GC-PDCCH. If the SFI of the GC-PDCCH configures any one of the U resource and the third resource to the CSI-RS resource, the UE may deactivate the reception of the CSI-RS scheduled in the CSI-RS resource. Deactivation of the CSI-RS reception may refer to cancelation of the CSI-RS reception).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of reference signal reception of JO to the reference signal measurement in unlicensed band of KIM in order to take the advantage of a method receiving a downlink signal more efficiently and more accurately by a User Equipment (UE) (JO: Para [0006]).

Regarding claim 3, KIM teaches conducting measurements of the first reference signal, when the physical layer signaling is detected by the UE and includes a second indication indicating that the set of resources is available for reception ([0243] the serving TP may indicate TPs which are performing DL transmission in the form of bitmap. If there is a CoMP set that includes 3 TPs, a UE, which has received a value ‘110’ in a field (for example, TxOP configuration) designated to notify that random TPs are performing transmission, may construe that the first TP and the second TP within the CoMP set are performing transmission for TxOP. [0244] At this time, a TP mapped into each bit of a bitmap included in the TxOP configuration information may be configured previously by higher layer signaling. The corresponding DCI may be transmitted to all UEs (or UE group) within SCell coverage through a common search space (CSS), or may be transmitted to a specific UE through UE-specific search space (USS). [0248] 3.3.2 CSI-RS Configuration [0252] the UE perform channel measurement at the CSI-RS resource only mapped into (virtual) cell ID of the TP set to ‘1’ in the bitmap included in DCI (UE refrain from measuring CSI-RS for TP3 based on “0” (first indication) in “110”, and UE performs measuring CSI-RS for TP1 based on “1” in “110”, described in [0243-0244])).
However, assuming arguendo that the claim must be so narrowly construed such that KIM does not expressly disclose conducting measurements of the first reference signal, when the physical layer signaling is detected by the UE and includes a second indication indicating that the set of resources is available for reception, then alternatively,
JO teaches conducting measurements of the first reference signal, when the physical layer signaling is detected by the UE and includes a second indication indicating that the set of resources is available for reception ([0227] Accordingly, only if the SFI of the GC-PDCCH configures the whole CSI-RS resource as a D resource (second indication), the UE may receive the CSI-RS in the CSI-RS resource).    
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of reference signal reception of JO to the reference signal measurement in unlicensed band of KIM in order to take the advantage of a method receiving a downlink signal more efficiently and more accurately by a User Equipment (UE) (JO: Para [0006]).

Regarding claim 4, KIM teaches wherein the first reference signal is to be received by the UE on an unlicensed spectrum ([0053] TxOP may be used interchangeably with transmission period or Reserved Resource Period (RRP) in the same sense. Further, a Listen-Before-Talk (LBT) procedure may be performed for the same purpose as a carrier sensing procedure for determining whether a channel state is idle or busy. (Fig. 15a – Fig.15c, [0221]) TP1, TP2, and TP3 are operated in the unlicensed band. [0304] TxOP duration is configured as shown in FIG. 15(a), (or Fig. 15b or Fig. 15c). [0305] the UE may identify validity or invalidity of a CSI-RS resource and/or a CSI-IM resource, which is transmitted from the TPs within the TxOP duration, and may measure channel information on the basis of the valid CSI-RS and/or CSI-IM, may calculate the CSI (CSI-RS transmitted by TPs operating in the unlicensed band) and transmit the calculated CSI to the eNB (S1630 and S1640)).

Regarding claim 5, KIM teaches wherein the first reference signal is a channel state information reference signal (CSI-RS) ([0305] the UE may identify validity or invalidity of a CSI-RS resource and/or a CSI-IM resource, which is transmitted from the TPs within the TxOP duration, and may measure channel information on the basis of the valid CSI-RS and/or CSI-IM, may calculate the CSI (CSI-RS transmitted by TPs operating in the unlicensed band) and transmit the calculated CSI to the eNB (S1630 and S1640)).

Regarding claim 6, KIM teaches wherein the first reference signal is a synchronization signal / physical broadcast channel (SS/PBCH) block ([0293] If each TP is prescribed to transmit a preamble from a corresponding unlicensed band at the start SF of the TxOP duration and a different preamble is used for each TP, each UE may identify a TP that has started transmission by detecting a preamble at the start SF of the TxOP duration. For example, if a preamble sequence may be configured by modification of a synchronization signal (for example, PSS and/or SSS (second reference signal)) and/or modification of respective sequence IDs different from each other may be used for each TP. At this time, corresponding sequence ID may be mapped into CSI-RS configuration, CSI-IM configuration and CSI process configuration, whereby the CSI-RS configuration, CSI-IM configuration and/or CSI process configuration mapped with the sequence ID of the corresponding synchronization signal may be acquired if the UE detects the corresponding synchronization signal (measure first reference signal) and may be used for channel measurement later).  
However, assuming arguendo that the claim must be so narrowly construed such that KIM does not expressly disclose wherein the first reference signal is a synchronization signal / physical broadcast channel (SS/PBCH) block, then alternatively,
JO teaches wherein the first reference signal is a synchronization signal / physical broadcast channel (SS/PBCH) block ([0068] (a) Usages of [R]
[0069] (i) Purpose 1: For example, [R] may be used for the purpose of LTE-NR dynamic co-existence. If an LTE PDCCH region or a cell-specific reference signal (CRS) symbol is dynamically changed, [R] may be used to reserve resources for LTE. The network may dynamically allocate [R] for LTE by the GC-PDCCH. In this case, an NR UE may assume that resources configured as [R] by the GC-PDCCH are not used for control information/data/RS mapping. In this case, the UE may assume that a synchronization signal (SS) block, to which an SS (e.g., primary synchronization signal/secondary synchronization signal (PSS/SSS)) and/or a PBCH may be mapped, is not mapped to [R]. Therefore, even when the corresponding resources are configured for transmission of an SS block, the UE may assume that an SS block is not transmitted in the resources).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of reference signal reception of JO to the reference signal measurement in unlicensed band of KIM in order to take the advantage of a method receiving a downlink signal more efficiently and more accurately by a User Equipment (UE) (JO: Para [0006]).

Regarding claim 8, KIM teaches wherein the first indication is derived from downlink control information (DCI) carried on the GC-PDCCH ([0243] the serving TP may indicate TPs which are performing DL transmission in the form of bitmap. If there is a CoMP set that includes 3 TPs, a UE, which has received a value ‘110’ in a field (for example, TxOP configuration) designated to notify that random TPs are performing transmission, may construe that the first TP and the second TP within the CoMP set are performing transmission for TxOP. [0244] At this time, a TP mapped into each bit of a bitmap included in the TxOP configuration information may be configured previously by higher layer signaling. The corresponding DCI may be transmitted to all UEs (or UE group) within SCell coverage through a common search space (CSS) (construed as first indication is to be derived based on information in DCI carried on GC-PDCCH). [0306] the eNB may notify the UE of validity or invalidity of the CSI process configuration information, the CSI-RS configuration information and/or the CSI-IM configuration information at each subframe by using DCI (includes a first indication). Details of this notification will be understood with reference to the clause 3.3).
However, assuming arguendo that the claim must be so narrowly construed such that KIM does not expressly disclose wherein the first indication is derived from downlink control information (DCI) carried on the GC-PDCCH, then alternatively,
JO teaches wherein the first indication is derived from downlink control information (DCI) carried on the GC-PDCCH ([0052] When a UE receives slot format-related information (SFI) on a group common-physical downlink control channel (GC-PDCCH) (e.g., downlink control information (DCI) format 2-0). [0227] The UE may receive a CSI-RS in a CSI-RS resource (815) or deactivate CSI-RS reception in the CSI-RS resource, according to the SFI received through the GC-PDCCH. If the SFI of the GC-PDCCH configures any one of the U resource and the third resource to the CSI-RS resource (first indication), the UE may deactivate the reception of the CSI-RS scheduled in the CSI-RS resource. Deactivation of the CSI-RS reception may refer to cancelation of the CSI-RS reception. Accordingly, only if the SFI of the GC-PDCCH configures the whole CSI-RS resource as a D resource, the UE may receive the CSI-RS in the CSI-RS resource).    
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of reference signal reception of JO to the reference signal measurement in unlicensed band of KIM in order to take the advantage of a method receiving a downlink signal more efficiently and more accurately by a User Equipment (UE) (JO: Para [0006]).


Regarding claim 11, the claim is interpreted mutatis mutandis and rejected for the same reason as set forth for claim 1.

Regarding claim 12, is interpreted and rejected same as claim 2.
Regarding claim 13, is interpreted and rejected same as claim 3.
Regarding claim 14, is interpreted and rejected same as claim 4.
Regarding claim 15, is interpreted and rejected same as claim 5.
Regarding claim 16, is interpreted and rejected same as claim 6.
Regarding claim 18, is interpreted and rejected same as claim 8.

Regarding claim 20, the claim is interpreted mutatis mutandis and rejected for the same reason as set forth for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang et al. (US 20200045696 A1), describing METHOD AND APPARATUS FOR INDICATING SLOT FORMAT OF AN UNLICENSED CELL IN A WIRELESS COMMUNICATION SYSTEM

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413